No. 3--09--0996

                   Opinion filed March 18, 2011

_________________________________________________________________

                                IN THE

                    APPELLATE COURT OF ILLINOIS

                          THIRD DISTRICT

                              A.D., 2011

In re M.P., J.P., and C.P.,     ) Appeal from the Circuit Court
                                ) of the 10th Judicial Circuit,
     Minors                     ) Peoria County, Illinois,
                                )
(The People of the State of     )
Illinois,                       )
                                )
     Petitioner-Appellee,       ) No. 09--JA--213, 09--JA--214
                                )      and 09--JA--215
     v.                         )
                                )
Chazteen P.,                    ) Honorable
                                ) Kim L. Kelley,
     Respondent-Appellant).     ) Judge, Presiding.
_________________________________________________________________

     JUSTICE McDADE delivered the judgment of the court, with
opinion.
     Presiding Justice Carter and Justice Holdridge concurred in
the judgment and opinion.
_________________________________________________________________

                                OPINION

     Following a dispositional hearing, the court adjudicated

Chazteen P., the respondent, a fit parent, and allowed her to

retain custody of the minors, M.P., J.P., and C.P.   However, the

court adjudicated the minors wards of the court and appointed the

Department of Children and Family Services (DCFS) as their

guardian.   The respondent appeals, contending that the court

erred when it appointed DCFS as the minors' guardian.   We affirm.

                                 FACTS
     The record shows that the respondent gave birth to M.P., a

male born February 16, 2007; J.P., a male born December 28, 2007;

and C.P., a male born January 22, 2009.       Thereafter, on

August 27, 2009, the State filed a juvenile petition alleging

that the minors were neglected due to an injurious environment.

The State's petition specifically alleged, among other things,

that: (1) the minors' father, J.P., Sr., came home on January 5,

2009, at 5 a.m., intoxicated and with a bottle of whiskey while

the two older minors were in the home, threatened to kick the

pregnant respondent in the stomach, and then sprayed her in the

face with detergent; (2) the respondent obtained an order of

protection against J.P., Sr., but subsequently dropped it and

later allowed him back into the home; (3) the respondent, J.P.,

Sr., and another couple were drinking alcohol at their home and a

physical altercation occurred between the two men in which J.P.,

Sr., struck the other man in the face while the other man's

children were in the room; and (4) on September 5, 2009, the

respondent and J.P., Sr., argued, and he pushed the respondent

into a wall.

     The respondent filed an amended answer to the juvenile

petition on November 2, 2009, and stipulated that the State could

prove the aforementioned allegations in the petition.       She also

added that J.P., Sr., was in jail at the time she dismissed the

order of protection against him.       The court conducted an

adjudicatory hearing on November 30, 2009.       Based on the

respondent's stipulation, the court adjudicated the minors


                                   2
neglected due to an injurious environment.

     The cause immediately proceeded to a dispositional hearing.

In preparation for the dispositional hearing, Carly Gordan, a

DCFS caseworker, filed a dispositional report and testified.

Gordan's report and testimony, as well as an integrated

assessment report, indicated that the respondent had been

cooperative with DCFS since the State opened the instant juvenile

case.   The respondent informed Gordan that she wanted what was

best for the minors and acknowledged that she would benefit by

participating in a parenting class.

     Gordan also disclosed that the minors had remained in the

respondent's care since the State opened the instant case.

According to Gordan, the respondent's home was neat and clean,

and the respondent interacted appropriately with the minors.     The

respondent was also employed and did not have substance abuse

problems.   According to the integrated assessment report, the

respondent and J.P., Sr., were no longer in a romantic

relationship.

     Gordan’s report corroborated the allegation in the petition

that the respondent had obtained an order of protection against

J.P., Sr., and then she dropped it and permitted him back into

her home, notwithstanding his "drinking habits."   Gordan thus

recommended that the respondent participate in parenting and

domestic violence classes.   Gordan also stated that since the

respondent was the minors' guardian, she was responsible for

taking them to visit J.P., Sr., who was in jail at the time of


                                 3
the hearing.   However, the respondent was "not in agreement with

visits" when she and Gordan discussed it.

     In closing argument, the State contended that the court

should make the minors wards of the court and appoint DCFS as

their guardian, but that the minors should remain in the

respondent's care.   The State also believed that the respondent

should not supervise visits between the minors and J.P., Sr.,

because of their domestic violence issues and the need to protect

the minors from further instances of domestic violence.    The

guardian ad litem agreed with the State's arguments.

     J.P., Sr., also offered a closing argument, and in it he

noted that if the respondent remained the minors' guardian, she

should not be penalized for having contact with him by allowing

the minors to visit with him.   The respondent argued that she

should retain guardianship of the minors, but contended that if

she did not, the minors should remain in her custody.

     The court adjudicated the respondent a fit parent and

allowed her to retain custody of the minors, but made the minors

wards of the court and appointed DCFS as their guardian.    The

court opined that DCFS needed to be the minors' guardian "to make

sure that after [J.P., Sr., was] released, and even before then,

that [the respondent was] able to make sure that there [was] a

proper environment for these children [which had not] occurred in

the past" due to the domestic violence between the respondent and

J.P., Sr.   The court also believed that the respondent placed her

own needs above those of the minors and that she needed to learn


                                 4
the necessary skills to protect the minors.    The court thus

ordered her to undergo counseling and to complete domestic

violence and parenting classes.    The court also found that J.P.,

Sr., was an unfit parent, but ordered that he may have visits

with the minors.   The respondent appealed.

                               ANALYSIS

     On appeal, the respondent contends that the court erred when

it appointed DCFS as the minors' guardian.    The respondent

specifically argues that the court exceeded its authority by

appointing a guardian when the respondent had been found fit and

the minors had been placed in her home.    The respondent further

argues that the State's evidence was insufficient to support the

appointment of DCFS as the minors' guardian.

     Once a trial court adjudicates a minor to be neglected, the

court shall hold a dispositional hearing.     705 ILCS 405/2--21(2)

(West 2008).   If the minor is made a ward of the court at the

dispositional hearing, the court shall determine the proper

disposition.   705 ILCS 405/2--22(1) (West 2008).   In fashioning a

dispositional order, the court’s overriding concern is the best

interest of the child.     In re Beatriz S., 267 Ill. App. 3d 496

(1994).   On review, a trial court's dispositional determination

will be reversed only if the court abused its discretion by

selecting an inappropriate dispositional order.     In re K.S., 365
Ill. App. 3d 566 (2006).    A trial court abuses its discretion

when no reasonable person would agree with its decision.       Dawdy

v. Union Pacific R.R. Co., 207 Ill. 2d 167 (2003).


                                   5
     We first conclude that the court did not exceed its

authority in appointing DCFS as guardian for the minors.     Section

2--23 of the Juvenile Court Act of 1987 (the Act) states:

           "(1) The following kinds of orders of disposition

     may be made in respect of wards of the court:

                       (a) A minor under 18 years of age found

                to be neglected *** may be (1) continued in

                the custody of his or her parents ***."    705

                ILCS 405/2--23(1)(a)(1) (West 2008).

The court also may award guardianship of a child to DCFS.     705

ILCS 405/2--23(1)(c) (West 2008).

     Section 1--3(8)(c) of the Act states that " '[g]uardianship

of the person' of a minor" includes "the rights and

responsibilities of legal custody except where legal custody has

been vested in another person or agency."    705 ILCS 405/1--

3(8)(c) (West 2008).    Thus, section 1--3 of the Act contemplates

that a trial court may divide guardianship and custody of a

minor.   Furthermore, this court has previously recognized the

propriety of such a division.    See In re E.L., 353 Ill. App. 3d
894 (2004).   Therefore, we disagree with the respondent's

contention that the court exceeded its authority when it

appointed DCFS as guardian of the minors.    We next consider the

issue of whether the court abused its discretion.

     After our careful review of the record, we conclude that the

court did not err when it granted DCFS guardianship of the

minors, while retaining them in the custody of the fit


                                   6
respondent.   At the outset, we agree with the court's finding

that the respondent was a fit parent, as the record indicates

that she was employed, had a clean home, interacted appropriately

with the minors, and did not have problems with substance abuse.

     However, we note that the record shows a history of domestic

violence between the respondent and J.P., Sr., and that these

instances of domestic violence occurred while the children were

present in the home.   Furthermore, the respondent stipulated that

she dismissed an order of protection against J.P., Sr., at a time

when he was in jail, and later allowed him back into her home.

We do not believe that such an action fostered a safe environment

for the minors.

     We agree that the respondent needed to learn the skills

necessary to protect herself and the minors from experiencing

domestic violence in the future, so that she may provide a safe

and nurturing home environment for all involved.   Therefore,

although this court may not have fashioned a dispositional order

identical to the one fashioned by the trial court in this case,

we cannot say that no reasonable person would agree with the

court's decision to grant DCFS guardianship of the minors.    Thus,

we conclude that the court did not abuse its discretion by

granting guardianship of the minors to DCFS while retaining

custody with the respondent.

                            CONCLUSION

     The judgment of the circuit court of Peoria County is

affirmed.


                                 7
Affirmed.




            8